Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Election/ Restrictions
Applicant's election of group I: claims 1-10, in the “Response to Election / Restriction Filed - 10/14/2021”, cancellation of claims 11-20 and addition of new claims 21-26 are acknowledged. This office action considers claims 1-10 and 21-26, in “Claims - 10/14/2021”, pending for prosecution.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Notes: when present, semicolon separated fields within the parenthesis (; ;) represent, for example, as (30A; Fig 2B; [0128]) = (element 30A; Figure No. 2B; Paragraph No. [0128]). For brevity, the texts “Element”, “Figure No.” and “Paragraph No.” shall  be excluded, though; additional clarification notes may be added within each field. The number of fields may be fewer or more than three indicated above. These conventions are used throughout this document.

Claims 1-3 are rejected under 35 U.S.C. 103 as being unpatentable over Li et al. (US 20200347999 A1 - hereinafter Li).
	Regarding Claim 1, Li teaches a light-emitting module comprising a light-emitting diode having an epitaxial light-emitting structure (see the entire document; Fig. 9.b in view of Fig. 8; specifically, [0113]-[0118], and as cited below), comprising:
broadband blue excitation light having a FWHM of about 40 nm” in Fig. 8) and 
the spectrum waveform has a plurality of peak inflection points (peak inflection points are shown in Fig. 9b as annotated below).
But, Li does not expressly disclose a difference between two wavelength values to which any two adjacent ones of the peak inflection points respectively correspond is less than or equal to 18 nm.

    PNG
    media_image1.png
    495
    520
    media_image1.png
    Greyscale

Li – annotated Fig. 9b
However, Li shows in the annotated Fig. 9b - above) that peak P1 is at around 437 nm and P2 is at around 451 nm, therefore the difference between P2 and P1 is ~14 nm which is less than 18 nm as claimed.
Therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the claimed invention, to conclude that the difference between two wavelength values to which any two adjacent ones of the peak inflection points respectively correspond is less than or equal to 18 nm as claimed.
Regarding Claim 2, Li teaches the light-emitting module according to claim 1, wherein the peak inflection points includes a first peak inflection point (P1) corresponding to a first wavelength value (~437 nm – see the annotated Fig. 9b in the X-axis) and a first intensity (~122 – in the Y-axis), a second peak inflection point (P2) corresponding to a second wavelength value (~451 nm – X-axis) and a second intensity (~90 – Y-axis), a third peak inflection point (P3) corresponding to a third wavelength value (~468 nm– X-axis) and a third intensity (~75 – Y-axis), a fourth peak inflection point (P4) corresponding to a fourth wavelength value (~599 nm – X-axis) and a fourth intensity (~93 – Y-axis), and a fifth peak inflection point (P5) corresponding to a fifth wavelength value (~609 nm – X-axis) and a fifth intensity (~127 – Y-axis), the first wavelength value being the smallest (437 nm – smallest), the fifth wavelength value being the largest (609 – largest), the second wavelength value (451) is less than the third wavelength value (468), and the third wavelength value (468) being less than the fourth wavelength value (599) – see the annotated Fig. 9b.
Regarding Claim 3, Li teaches the light-emitting module according to claim 2, wherein the first wavelength value (437) is less than or equal to 435 nm, the second wavelength value (451) ranges from 430 nm to 450 nm, the third wavelength value (468) ranges from 442 nm to 465 nm, the fourth wavelength value (599) ranges from 455 nm to 475 nm, and the fifth wavelength value (609) is greater than or equal to 470 nm.  However, in the case where the claimed ranges “where the claimed ranges or amounts do not overlap with the prior art but are merely close” a prima facie case of obviousness exists. See MPEP 2144.05(I). Therefore, the wavelength values claimed are not patentable over the prior art.
Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Hsieh et al. (US 20130082238 A1 – hereinafter Hsieh).
Regarding Claim 5, Li teaches claim 1 from which claim 1 depends. Li further teaches a Reply to Office Commnication of August 31, 2021wavelength conversion layer covering the light-emitting diode, wherein the light beam passes through the wavelength conversion layer to produce a mixed light with a white light spectrum (Li Fig. 1b – 128 – “a photoluminescence wavelength conversion component 128 that is located remotely to the excitation sources 120 and configured to absorb a portion of the excitation light generated by the excitation sources 120 and convert it to light of a different wavelength by a process of photoluminescence” – [0068]).
But, Li does not expressly disclose wherein relative to a spectrum of standard light, any one of spectrum deviation indices of the white light spectrums corresponding to a wavelength ranging from 450 nm to 500 nm, which are obtained under different 2 to 200 mA/mm2, has a variation smaller than or equal to 0.3.
However, the applicant has not disclosed that “a spectrum of standard light, any one of spectrum deviation indices of the white light spectrums corresponding to a wavelength ranging from 450 nm to 500 nm, which are obtained under different operating current densities of the light-emitting diode falling within a range from 80 mA/mm2 to 200 mA/mm2, has a variation smaller than or equal to 0.3” solves any stated problem or is for any particular purpose.
On the other hand, Hsieh in Fig. 8 establishes a relationship between External Quantum Efficiency (EQE) and current density for while light for different wavelengths (see also – [0032]). Fig.8 shows variations of EQE over current density – that is EQE variation over the entire current density spectrum is around (0.42-0.22=0.2). Accordingly, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).
Therefore, one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize that it would be obvious to adjust current densities in order to come up with acceptable EQE values smaller or equal to 0.3 for current density 80 mA/mm2 to 200 mA/mm2  as a "result effective variable”, and arrives at the recited limitation.

Regarding Claim 6, Li teaches claim 1 from which claim 1 depends. Li further teaches a Reply to Office Commnication of August 31, 2021wavelength conversion layer covering the light-emitting diode, wherein the light beam passes through the wavelength conversion layer to produce a mixed light with a white light spectrum (Li Fig. 1b – 128 – “a photoluminescence wavelength conversion component 128 that is located remotely to the excitation sources 120 and configured to absorb a portion of the excitation light generated by the excitation sources 120 and convert it to light of a different wavelength by a process of photoluminescence” – [0068]).
But, Li does not expressly disclose wherein relative to a spectrum of standard light, any one of spectrum deviation indices of the white light spectrums corresponding to a wavelength ranging from 450 nm to 500 nm, which are measured under different operating current densities of the light-emitting diode falling within a range from 160 mA/mm2 to 300 mA/mm2, has a variation smaller than or equal to 0.2.
However, the applicant has not disclosed that “a spectrum of standard light, any one of spectrum deviation indices of the white light spectrums corresponding to a wavelength ranging from 450 nm to 500 nm, which are measured under different operating current densities of the light-emitting diode falling within a range from 160 mA/mm2 to 300 mA/mm2, has a variation smaller than or equal to 0.2” solves any stated problem or is for any particular purpose.
Hsieh in Fig. 8 establishes a relationship between External Quantum Efficiency (EQE) and current density for while light for different wavelengths (see also – [0032]). Fig.8 shows variations of EQE over current density – that is EQE variation over the entire current density spectrum is around (0.42-0.22=0.2). Accordingly, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).
Therefore, one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize that it would be obvious to adjust current densities in order to come up with acceptable EQE values smaller or equal to 0.2 for current density ranging from 160 mA/mm2 to 300 mA/mm2  as a "result effective variable”, and arrives at the recited limitation.

Claims 7-8 are rejected under 35 U.S.C. 103 as being unpatentable over Li in view of Baumgartner et al. (US 20140284649 A1 – hereinafter Baumgartner).
Regarding Claim 7, Li teaches claim 1 from which claim 7 depends. Li further teaches a Reply to Office Commnication of August 31, 2021wavelength conversion layer covering the light-emitting diode, wherein the light beam passes through the wavelength conversion layer to produce a mixed light with a white light spectrum (Li Fig. 1b – 128 – “a photoluminescence wavelength conversion component 128 that is located remotely to the excitation sources 120 and configured to absorb a portion of the excitation light generated by the excitation sources 120 and convert it to light of a different wavelength by a process of photoluminescence” – [0068]).
But, Li does not expressly disclose wherein when an operating current density that of the light-emitting diode falls within a range from 80 mA/mm2 to 200 mA/mm2, a variation of a color rendering index of the mixed light is less than or equal to 7.  
However, the applicant has not disclosed that “when an operating current density that of the light-emitting diode falls within a range from 80 mA/mm2 to 200 mA/mm2, a variation of a color rendering index of the mixed light is less than or equal to 7” solves any stated problem or is for any particular purpose.
On the other hand, Baumgartner in Fig. 13 and [0141] establishes a relationship between color rendering index (CRI) and current density (Baumgartner – [0141] – “exhibits for comparable current density a lesser decrease in the CRI values as the temperature rises, and a smaller decrease in the CRI values when the current density is increased, and thus a significant stabilization of CRI over the temperature or the operating current compared to the comparative example L1-2+V2-50% Ba”). Accordingly, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in 
Therefore, one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize that it would be obvious to adjust current densities in order to come up with acceptable CRI values and optimize a color rendering index of the mixed light is less than or equal to 7 within a range from 80 mA/mm2 to 200 mA/mm2 as a "result effective variable”, and arrives at the recited limitation.

Regarding Claim 8, Li teaches claim 1 from which claim 8 depends. Li further teaches a Reply to Office Commnication of August 31, 2021wavelength conversion layer covering the light-emitting diode, wherein the light beam passes through the wavelength conversion layer to produce a mixed light with a white light spectrum (Li Fig. 1b – 128 – “a photoluminescence wavelength conversion component 128 that is located remotely to the excitation sources 120 and configured to absorb a portion of the excitation light generated by the excitation sources 120 and convert it to light of a different wavelength by a process of photoluminescence” – [0068]).
But, Li does not expressly disclose wherein when an operating current density that of the light-emitting diode falls within a range from 160 mA/mm2 to 300 mA/mm2, a variation of a color rendering index of the mixed light is less than or equal to 10.
However, the applicant has not disclosed that “when an operating current density that of the light-emitting diode falls within a range from 160 mA/mm2 to 300 mA/mm2, a variation of a color rendering index of the mixed light is less than or equal to 10” solves any stated problem or is for any particular purpose.
Baumgartner in Fig. 13 and [0141] establishes a relationship between color rendering index (CRI) and current density (Baumgartner – [0141] – “exhibits for comparable current density a lesser decrease in the CRI values as the temperature rises, and a smaller decrease in the CRI values when the current density is increased, and thus a significant stabilization of CRI over the temperature or the operating current compared to the comparative example L1-2+V2-50% Ba”). Accordingly, the claim is obvious without showing that the claimed range(s) achieve unexpected results relative to the prior art range. In re Woodruff, 16 USPQ2d 1935, 1937 (Fed. Cir. 1990). See also In re Huang, 40 USPQ2d 1685, 1688 (Fed. Cir. 1996) (claimed ranges of a result effective variable, which do not overlap the prior art ranges, are unpatentable unless they produce a new and unexpected result which is different in kind and not merely in degree from the results of the prior art). See also In re Boesch, 205 USPQ 215 (CCPA) (discovery of optimum value of result effective variable in known process is ordinarily within skill of art) and In re Aller, 105 USPQ 233 (CCPA 1955) (selection of optimum ranges within prior art general conditions is obvious).
Therefore, one of ordinary skill in the art, before the effective filing date of the claimed invention, would recognize that it would be obvious to adjust current densities in order to come up with acceptable CRI values and optimize a color rendering index of the mixed light is less than or equal to 10 within a current density range of 160 mA/mm2 to 300 mA/mm2 as a "result effective variable”, and arrives at the recited limitation.

Allowable Subject Matter
Claims 4, 9-10, 21-26 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is the Examiner’s Reasons for Allowance:
The prior art fails to disclose and would not have rendered obvious:
Claim 4:  wherein a ratio of the first intensity to the second intensity ranges from 0.2 to 0.8, a ratio of the third intensity to the second intensity ranges from 0.4 to 1.4, a ratio of the fourth intensity to the second intensity ranges from 0.2 to 1.2, and a ratio of the fifth intensity to the second intensity ranges from 0.1 to 0.8.

Claim 9: wherein the epitaxial light-emitting structure includes: 
a P-type semiconductor layer; 
an N-type semiconductor layer; and 
a light-emitting stack interposed between the P-type semiconductor layer and the N-type semiconductor layer and including m layers of well layers and m+ 1 layers of barrier layers, the well layers and the barrier layers being alternately stacked, wherein the well layers includes at least five well layers with different energy band gaps, being at least one first well layer, at least one second well layer, at least one third well layer, at least one fourth well layer, and at least one fifth well layer, so as to respectively generate a first sub-light beam, a second sub-light beam, a third sub-light beam, a fourth sub-light beam, and a fifth sub-light beam, the fifth sub-light beam having a longest wavelength, and the first sub-light beam having a shortest 4wavelength; 

Claims 21-26 depend from claim 9 directly or indirectly, therefore also objected.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A. RAHMAN whose telephone number is (571) 270-0168 and email is mohammad.rahman5@uspto.gov. The examiner can normally be reached on Mon-Fri 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571) 272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
       Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business 
/MOHAMMAD A RAHMAN/
Examiner, Art Unit 2898

/MOIN M RAHMAN/Primary Examiner, Art Unit 2898